Affirmed and Opinion Filed February 2, 2017




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00961-CV

               IN THE INTEREST OF P.H. AND T.H., MINOR CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. 15-633-X-305TH

                            MEMORANDUM OPINION
                         Before Justices Francis, Stoddart, and Schenck
                                  Opinion by Justice Francis
       The Department of Family and Protective Services filed a petition to terminate the

parental rights of Mother and Father to their children, P.H. and T.H. At the time, the children

were in Mother’s possession and Father lived out of state. Both were given service plans.

       One year later, the parties entered a Rule 11 agreement in which they agreed to a

dispositive placement hearing based on Mother’s motion for further orders and placement. The

parties agreed that if the trial court granted Mother’s motion, Mother would be named Permanent

Managing Conservator of the children and Father would be named Permanent Possessory

Conservator. If the court denied Mother’s motion, Father would be named Permanent Managing

Conservator and Mother would be named Permanent Possessory Conservator.

       A placement hearing was held. After hearing all the evidence, the trial court denied

Mother’s motion. The Department then moved to nonsuit its cause. In the decree, the court

found it was in the best interest of the children to follow the Rule 11 agreement concerning
placement of the children, named Father as Permanent Managing Conservator and named

Mother as Permanent Possessory Conservator, and dismissed the Department as a party to the

cause.

         Mother filed a notice of appeal. Her court-appointed counsel has filed an Anders brief on

her behalf, concluding that after a diligent review of the record, her appeal is frivolous and

without merit. See Anders v. California, 386 U.S. 738; In re D.D., 279 S.W.3d 849 (Tex.

App.—Dallas 2009, pet. denied).

         In reviewing an Anders brief, our duty is to determine whether there are any arguable

grounds for reversal and, if there are, to remand the case to the trial court for the appointment of

new counsel. Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); In re D.D., 279
S.W.3d at 850. The Anders brief filed by Mother’s appellate counsel presents a professional

evaluation of the record demonstrating why there are no arguable grounds for reversal. This

Court sent Mother a copy of the brief and notified her of her right to review the appellate record

and file a pro se brief. Mother did not respond. We have reviewed the entire record and the

brief. The record does not reflect any arguable grounds for reversal, and we conclude Mother’s

appeal is frivolous and without merit. To the extent counsel seeks to withdraw from the case,

we deny his request. See In re P.M., No. 15-0171, 2016 WL 1274748, at *3–4 (Tex. Apr. 1,

2016) (per curiam).

         We affirm the trial court’s judgment.




                                                       /Molly Francis/
                                                       MOLLY FRANCIS
                                                       JUSTICE

160961F.P05

                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF P.H. and T.H.,                   On Appeal from the 305th Judicial District
MINOR CHILDREN,                                     Court, Dallas County, Texas
                                                    Trial Court Cause No. 15-633-X-305TH.
No. 05-16-00961-CV         V.                       Opinion delivered by Justice Francis;
                                                    Justices Stoddart and Schenck participating.


     In accordance with this Court’s opinion of this date, the trial court judgment is
AFFIRMED.



Judgment entered February 2, 2017.




                                              –3–